DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 canceling Claims 4, 5, and 20, amending Claims 1, 8, 21, 22, and 24, and adding new Claims 25 – 27 has been entered.  Claims 1 – 3, 6 – 14, 19, 21, and 23 – 27 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent method Claim 1 and dependent method Claims 2, 3, 6, 7, 19, 21, 22, 23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Independent method Claim 1, ll. 19 – 22 was amended with “…firing the at least one igniter of the plurality of igniters at a plurality of intermediate instances at respective intermediate speeds at different regular time intervals, wherein at least one intermediate instance of the plurality of intermediate instances is about 50% of a full speed of the turbomachine” to overcome the combination of applied references in the Office Action mailed on 02/22/2022.  Amended limitations of independent Claim 1, ll. 19 – 22 “…firing the at least one igniter of the plurality of igniters at a plurality of intermediate instances at respective intermediate speeds at different regular time intervals, wherein at least one intermediate instance of the plurality of intermediate instances is about 50% of a full speed of the turbomachine” is an exclusionary proviso because it excludes all methods of operating a turbomachine where at least one intermediate instance of the plurality of intermediate instances is NOT about 50% of a full speed of the turbomachine.  Below is an excerpt from the MPEP 2173.05(i) regarding negative limitations/ exclusionary provisos:
 “Any negative limitation or exclusionary proviso must have basis in the original disclosure … The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”
In the original specification, there is no positive disclosure that the “…firing the at least one igniter of the plurality of igniters at a plurality of intermediate instances at respective intermediate speeds at different regular time intervals, wherein at least one intermediate instance of the plurality of intermediate instances is about 50% of a full speed of the turbomachine”.  The original Specification completely failed to describe “at least one intermediate instance of the plurality of intermediate instances is about 50% of a full speed of the turbomachine”.  The number ‘50’ only appeared a single time in the original Specification.  Specifically, Para. [0024], disclosed “One or more fuel nozzles 50 may be coupled…”.  The terms “50%” or “fifty” did not appear a single time in the original Specification.  None of the original claims recited the amended limitations.  The method of operating flowchart diagrams in original Figs. 4 and 5 failed to show the claimed “at least one intermediate instance of the plurality of intermediate instances is about 50% of a full speed of the turbomachine”.  The generic diagrammic gas turbine drawings shown in Figs. 1 – 3 failed to show the claimed “at least one intermediate instance of the plurality of intermediate instances is about 50% of a full speed of the turbomachine”.  Instead, Applicant is apparently relying on Figs. 4 and 5 to show the claim limitation.  Therefore, said amended method claim limitations were not explicitly described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Examiner notes that the drawings themselves are not sufficient to provide support for the above limitation, because, as stated above “A mere absence of a positive recitation is not basis for an exclusion.” (MPEP 2173.05(i)).  A positive recitation in the original specification explicitly disclosing that the “…firing the at least one igniter of the plurality of igniters at a plurality of intermediate instances at respective intermediate speeds at different regular time intervals, wherein at least one intermediate instance of the plurality of intermediate instances is about 50% of a full speed of the turbomachine” would have been needed in order to provide support for this limitation.  Therefore, amended method Claim 1 contains new matter, and fails to comply with the written description requirement.  Claims 2, 3, 6, 7, 19, 21, 22, 23, and 25 depend from Claim 1 and are rejected for the same reasons.
Independent method Claim 8 and dependent method Claims 9 - 14, 24, 26, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Independent method Claim 8, ll. 21 – 24 was amended with “…firing the at least one igniter of the plurality of igniters at a plurality of intermediate instances at respective intermediate speeds at different regular time intervals, wherein at least one intermediate instance of the plurality of intermediate instances is greater than 50% of a full speed of the turbomachine” to overcome the combination of applied references in the Office Action mailed on 02/22/2022.  Amended limitations of independent Claim 8, ll. 21 – 24 “…firing the at least one igniter of the plurality of igniters at a plurality of intermediate instances at respective intermediate speeds at different regular time intervals, wherein at least one intermediate instance of the plurality of intermediate instances is greater than 50% of a full speed of the turbomachine” is an exclusionary proviso because it excludes all methods of operating a turbomachine where at least one intermediate instance of the plurality of intermediate instances is NOT greater than 50% of a full speed of the turbomachine.  Below is an excerpt from the MPEP 2173.05(i) regarding negative limitations/ exclusionary provisos:
“Any negative limitation or exclusionary proviso must have basis in the original disclosure … The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”
In the original specification, there is no positive disclosure that the “…firing the at least one igniter of the plurality of igniters at a plurality of intermediate instances at respective intermediate speeds at different regular time intervals, wherein at least one intermediate instance of the plurality of intermediate instances is greater than 50% of a full speed of the turbomachine”.  The original Specification completely failed to describe “at least one intermediate instance of the plurality of intermediate instances is greater than 50% of a full speed of the turbomachine”.  The number ‘50’ only appeared a single time in the original Specification.  Specifically, Para. [0024], disclosed “One or more fuel nozzles 50 may be coupled…”.  The terms “50%” or “fifty” did not appear a single time in the original Specification.  None of the original claims recited the amended limitations.  The method of operating flowchart diagrams in original Figs. 4 and 5 failed to show the claimed “at least one intermediate instance of the plurality of intermediate instances is greater than 50% of a full speed of the turbomachine”.  The generic diagrammic gas turbine drawings shown in Figs. 1 – 3 failed to show the claimed “at least one intermediate instance of the plurality of intermediate instances is about 50% of a full speed of the turbomachine”.  Instead, Applicant is apparently relying on Figs. 4 and 5 to show the claim limitation.  Therefore, said amended method claim limitations were not explicitly described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Examiner notes that the drawings themselves are not sufficient to provide support for the above limitation, because, as stated above “A mere absence of a positive recitation is not basis for an exclusion.” (MPEP 2173.05(i)).  A positive recitation in the original specification explicitly disclosing that the “…firing the at least one igniter of the plurality of igniters at a plurality of intermediate instances at respective intermediate speeds at different regular time intervals, wherein at least one intermediate instance of the plurality of intermediate instances is greater than 50% of a full speed of the turbomachine” would have been needed in order to provide support for this limitation.  Therefore, amended method Claim 8 contains new matter, and fails to comply with the written description requirement.  Claims 2, 3, 6, 7, 19, 21, 22, 23, and 25 depend from Claim 8 and are rejected for the same reasons.
Dependent method Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Dependent method Claim 21 recites “The method of claim 1 [[20]], wherein at a first intermediate instance of the plurality of intermediate instances the respective intermediate speed is greater than 25% of [[a]] the full speed of the turbomachine, wherein at a second intermediate instance of the plurality of intermediate instances the respective intermediate speed is greater than 50% of [[a]] the full speed of the turbomachine, and wherein at a third intermediate instance of the plurality of intermediate instances the respective intermediate speed is greater than 75% of [[a]] the full speed of the turbomachine”.  New method Claim 21 was added in the 12/28/2021 amended claims to overcome the combination of applied references in the Office Action mailed on 10/28/2021.  The limitations of dependent Claim 21 “…first intermediate instance … is greater than 25% of the full speed … a second intermediate instance … is greater than 50% of the full speed … a third intermediate instance … is greater than 75% of the full speed” are exclusionary provisos because they excludes all methods of operating a turbomachine where: #1 -  the first intermediate instance is NOT greater than 25% of the full speed, #2 - the second intermediate instance is NOT greater than 50% of the full speed, and #3 – the third intermediate instance is NOT greater than 75% of the full speed.  Below is an excerpt from the MPEP 2173.05(i) regarding negative limitations/ exclusionary provisos:
“Any negative limitation or exclusionary proviso must have basis in the original disclosure … The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”
In the original specification, there is no positive disclosure of the limitations recited by Claim 21.  None of the original claims recited the limitations of Claim 21.  The original Specification completely failed to describe the limitations recited by Claim 21.  The number ‘75’ did not appear a single time in the original Specification.  Therefore, there is no disclosure that the “third intermediate instance … is greater than 75% of the full speed”.  The number ‘50’ only appeared a single time in the original Specification.  Specifically, Para. [0024], disclosed “One or more fuel nozzles 50 may be coupled…”.  The terms “50%” or “fifty” did not appear a single time in the original Specification.  Therefore, there is no disclosure that the “second intermediate instance … is greater than 50% of the full speed”.  The number ‘25’ only appeared a twice in the original Specification.  The first time in Paragraph number [0025].  The second time in Para. [0031] “For example, during ramp-up or acceleration the first speed may be about 14% speed at a time t=0 minutes, and the second speed may be about 20% or about 25% at a time t=1 minute…”.  Therefore, there is no disclosure that the “first intermediate instance … is greater than 25% of the full speed”.  The method of operating flowchart diagrams in original Figs. 4 and 5 failed to show the method step limitations recited by Claim 21.  The generic diagrammic gas turbine drawings shown in Figs. 1 – 3 failed to show the method step limitations recited by Claim 21.  Instead, Applicant is apparently relying on Fig. 4 to show the method step limitations.  Therefore, said amended method claim limitations were not explicitly described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Examiner notes that the drawings themselves are not sufficient to provide support for the above limitation, because, as stated above “A mere absence of a positive recitation is not basis for an exclusion.” (MPEP 2173.05(i)).  A positive recitation in the original specification explicitly disclosing that the “…wherein at a first intermediate instance of the plurality of intermediate instances the respective intermediate speed is greater than 25% of the full speed of the turbomachine, wherein at a second intermediate instance of the plurality of intermediate instances the respective intermediate speed is greater than 50% of the full speed of the turbomachine, and wherein at a third intermediate instance of the plurality of intermediate instances the respective intermediate speed is greater than 75% of the full speed of the turbomachine” would have been needed in order to provide support for this limitation.  Therefore, amended method Claim 21 contains new matter, and fails to comply with the written description requirement.
Dependent method Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Dependent method Claim 22 recites “The method of claim 1 [[20]], wherein at a first intermediate instance of the plurality of intermediate instances the respective intermediate speed is less than 75% of the [[a]] full speed of the turbomachine, wherein at a second intermediate instance of the plurality of intermediate instances the respective intermediate speed is less than 50% of [[a]] the full speed of the turbomachine, and wherein at a third intermediate instance of the plurality of intermediate instances the respective intermediate speed is less than 25 [[75]]% of the [[a]] full speed of the turbomachine”.  New method Claim 22 was added in the 12/28/2021 amended claims to overcome the combination of applied references in the Office Action mailed on 10/28/2021.  The limitations of dependent Claim 22 “…first intermediate instance … is less than 75% of the full speed … a second intermediate instance … is less than 50% of the full speed … a third intermediate instance … is less than 25% of the full speed” are exclusionary provisos because they excludes all methods of operating a turbomachine where: #1 -  the first intermediate instance is NOT less than 75% of the full speed, #2 - the second intermediate instance is NOT less than 50% of the full speed, and #3 – the third intermediate instance is NOT less than 25% of the full speed.  Below is an excerpt from the MPEP 2173.05(i) regarding negative limitations/ exclusionary provisos:
“Any negative limitation or exclusionary proviso must have basis in the original disclosure … The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”
In the original specification, there is no positive disclosure of the limitations recited by Claim 22.  None of the original claims recited the limitations of Claim 22.  The original Specification completely failed to describe the limitations recited by Claim 22.  The number ‘75’ did not appear a single time in the original Specification.  Therefore, there is no disclosure that the “first intermediate instance … is less than 75% of the full speed”.  The number ‘50’ only appeared a single time in the original Specification.  Specifically, Para. [0024], disclosed “One or more fuel nozzles 50 may be coupled…”.  The terms “50%” or “fifty” did not appear a single time in the original Specification.  Therefore, there is no disclosure that the “second intermediate instance … is less than 50% of the full speed”.  The number ‘25’ only appeared a twice in the original Specification.  The first time in Paragraph number [0025].  The second time in Para. [0031] “For example, during ramp-up or acceleration the first speed may be about 14% speed at a time t=0 minutes, and the second speed may be about 20% or about 25% at a time t=1 minute…”.  Therefore, there is no disclosure that the “third intermediate instance … is less than 25% of the full speed”.  The method of operating flowchart diagrams in original Figs. 4 and 5 failed to show the method step limitations recited by Claim 22.  The generic diagrammic gas turbine drawings shown in Figs. 1 – 3 failed to show the method step limitations recited by Claim 22.  Instead, Applicant is apparently relying on Fig. 5 to show the method step limitations.  Therefore, said amended method claim limitations were not explicitly described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Examiner notes that the drawings themselves are not sufficient to provide support for the above limitation, because, as stated above “A mere absence of a positive recitation is not basis for an exclusion.” (MPEP 2173.05(i)).  A positive recitation in the original specification explicitly disclosing that the “…wherein at a first intermediate instance of the plurality of intermediate instances the respective intermediate speed is less than 75% of the full speed of the turbomachine, wherein at a second intermediate instance of the plurality of intermediate instances the respective intermediate speed is less than 50% of the full speed of the turbomachine, and wherein at a third intermediate instance of the plurality of intermediate instances the respective intermediate speed is less than 25% of the full speed of the turbomachine” would have been needed in order to provide support for this limitation.  Therefore, amended method Claim 22 contains new matter, and fails to comply with the written description requirement.
Dependent NEW method Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Dependent NEW method Claim 26 recites (15 lines of method limitations) “The method of claim 8, wherein the predetermined speed threshold is greater than 50% of the full speed of the turbomachine, and wherein firing at least one igniter of the plurality of igniters outside of the regular time interval when the rotational speed reaches at least one predetermined speed threshold during the period of time further comprises: after firing the at least one igniter of the plurality of igniters a final instance at the second speed at a conclusion of the period of time, stopping the firing of the at least one igniter of the plurality of igniters by not firing the plurality of igniters after the final instance for a first time period that is greater than the regular time interval while increasing the rotational speed of the shaft to the predetermined speed threshold; at the predetermined speed threshold, firing at least one igniter of the plurality of igniters; not firing the plurality of igniters for a second time period that is greater than the regular time interval while increasing the rotational speed of the shaft above the predetermined speed threshold; and re-initiating firing at least one igniter of the plurality of igniters repeatedly at the regular time interval until the rotational speed reaches the full speed of the turbomachine”.  NEW method Claim 26 was added in the 05/20/2022 amended claims to overcome the combination of applied references in the Office Action mailed on 02/22/2022.  The limitations of NEW method Claim 26 are exclusionary provisos because they exclude all methods of operating a turbomachine where: #1 - the predetermined speed threshold is NOT greater than 50% of the full speed, #2 - when the rotational speed does NOT reach at least one predetermined speed threshold during the period of time, #3 – first time period that is NOT greater than the regular time interval, #4 - second time period that is NOT greater than the regular time interval, and #5 – NOT re-initiating firing at least one igniter of the plurality of igniters repeatedly at the regular time interval until the rotational speed reaches the full speed of the turbomachine.  Below is an excerpt from the MPEP 2173.05(i) regarding negative limitations/ exclusionary provisos:
“Any negative limitation or exclusionary proviso must have basis in the original disclosure … The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”

In the original specification, there is no positive disclosure of any of the method step limitations recited by Claim 26.  None of the original claims recited the limitations of NEW Claim 26.  The original Specification completely failed to describe the limitations recited by NEW Claim 26.  The number ‘50’ only appeared a single time in the original Specification.  Specifically, Para. [0024], disclosed “One or more fuel nozzles 50 may be coupled…”.  The terms “50%” or “fifty” did not appear a single time in the original Specification.  Therefore, there is no written description that the “predetermined speed threshold is greater than 50% of the full speed” is when the claimed method steps recited by Claim 26 are performed.  The method of operating flowchart diagrams in original Figs. 4 and 5 failed to show the method step limitations recited by Claim 26.  The generic diagrammic gas turbine drawings shown in Figs. 1 – 3 failed to show the method step limitations recited by Claim 26.  Instead, Applicant is apparently relying on Fig. 4 to show the method step limitations.  Therefore, said amended method claim limitations were not explicitly described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Examiner notes that the drawings themselves are not sufficient to provide support for the above limitation, because, as stated above “A mere absence of a positive recitation is not basis for an exclusion.” (MPEP 2173.05(i)).  A positive recitation in the original specification explicitly disclosing that the “…wherein at a first intermediate instance of the plurality of intermediate instances the respective intermediate speed is less than 75% of the full speed of the turbomachine, wherein at a second intermediate instance of the plurality of intermediate instances the respective intermediate speed is less than 50% of the full speed of the turbomachine, and wherein at a third intermediate instance of the plurality of intermediate instances the respective intermediate speed is less than 25% of the full speed of the turbomachine” would have been needed in order to provide support for this limitation.  Therefore, amended method Claim 26 contains new matter, and fails to comply with the written description requirement.  Claim 27 depends from Claim 26 and is rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 6, 7, 19, 21 - 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (7,891,192) in view of Yannone et al. (3,891,915) in view of John J. Rose, “Continuous Spark Ignition for Rapid Relight After Flameout of Gas Turbine Engines”, WADC Technical Note 59-64, Wright Air Development Center Air Research and Development Command, United States Air Force, March 1959, hereinafter “Rose” in view of Rose (2,938,147) hereinafter “Rose’147” in view of Frus et al. (5,561,350).
Regarding Claim 1, Myers teaches, in Figs. 1 – and 2, Col. 3, ll. 30 – 51, and Col. 6, ll. 4 - 25, the invention as claimed, including a method of operating a turbomachine (Fig. 1), the turbomachine comprising a compressor (4), a turbine (30), a plurality of combustors (8, 12, known in the art as “can” combustors) downstream from the compressor (4) and upstream from the turbine (30), and a plurality of igniters (80), each igniter in the plurality of igniters mounted on and in operative communication with a corresponding one of the plurality of combustors (Col. 6, ll. 4 - 25), wherein each combustor of the plurality of combustors has a corresponding igniter mounted thereon (Col. 6, ll. 4 - 25).  Myers further teaches, in Col. 3, ll. 30 – 51, that a shaft (34) connected the compressor (4) to the turbine (30).  Myers further teaches, in Col. 6, ll. 15 – 20, that the plurality of can combustors did not have cross-fire tubes because having individual, integrated igniters in each one of the plurality of combustors eliminated the need for cross-fire tubes.
Myers teaches a method of operating a turbomachine, i.e., base method, upon which the claimed invention can be seen as an improvement.  Myers is silent on the method comprising: rotating said shaft of the turbomachine at a first speed; rotating the shaft of the turbomachine at a second speed different from the first speed after rotating the shaft of the turbomachine at the first speed, wherein rotational speed of the shaft changes from the first speed to the second speed over a period of time.
Yannone teaches, in Figs. 1 – 12, a similar turbomachine (Figs. 1 and 3A) where the method included rotating a shaft of the turbomachine at a first speed (Fig. 12 labeled ‘ignition speed’ which appears to be about 20% operating speed on the speed axis); rotating the shaft of the turbomachine at a second speed (Fig. 12 labeled ‘Ignition Trans Off’ which appears to be about 30% to 35% on the speed axis) different from the first speed after rotating the shaft of the turbomachine at the first speed, wherein rotational speed of the shaft changes from the first speed to the second speed over a period of time (The broadest reasonable interpretation of ‘period of time’ is any period of time that could span minutes, hours, days, weeks, months, or years.  The horizontal axis showed the time, i.e., ‘Function of Time’.  Furthermore, the compressor, turbine, and shaft connecting the compressor to the turbine of a gas turbine engine were large metal structures with significant mass.  The weight of gas turbine engines ranged from several thousands of pounds to tens of thousands of pounds depending upon the size, i.e., maximum power output, of the particular gas turbine engine.  Accordingly, due to the large mass it would have been impossible for the gas turbine shaft to instantaneously change from a first speed to a second speed different from the first speed.  For example, Fig. 12 showed that it took about 7 minutes for the gas turbine to spin up to 100% operational speed from 0% operational speed.); and firing at least one igniter of the plurality of igniters repeatedly throughout the period of time (The igniters were repeatedly fired during a period of time, about 30 seconds, that the igniters were switched on to when the igniters were switched off.).
Thus, improving a particular method of operating a turbomachine, based upon the teachings of such improvement in Yannone, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of operating a turbomachine of Myers, and the results would have been predictable and readily recognized, that modifying Myers with the method of rotating said shaft of the turbomachine at a first speed; rotating the shaft of the turbomachine at a second speed different from the first speed after rotating the shaft of the turbomachine at the first speed, wherein rotational speed of the shaft changes from the first speed to the second speed over a period of time; and firing at least one igniter of the plurality of igniters repeatedly throughout the period of time, taught by Yannone, would have facilitated starting the turbomachine/gas turbine engine and running it up to full speed, i.e., 100% operating speed.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Myers, i.v., Yannone, as discussed above, is silent on said firing at least one igniter of the plurality of igniters being at a regular time interval throughout the period of time, wherein the period of time spans a plurality of the regular time intervals, wherein the rotational speed of the shaft is different at each firing instance of the plurality of igniters during the period of time, and wherein firing at least one igniter of the plurality of igniters  at a regular time interval throughout the period of time further comprises: firing at least one igniter of the plurality of igniters a first instance at the first speed; firing the at least one igniter of the plurality of igniters at a plurality of intermediate instances at respective intermediate speeds at different regular time intervals, wherein at least one intermediate instance of the plurality of intermediate instances is about 50% of a full speed of the turbomachine; and firing the at least one igniter of the plurality of igniters a final instance at the second speed at a conclusion of the period of time.
Rose teaches, on actual Pg. 1, paragraph 2, that flameout in gas turbine engine combustion chambers, i.e., combustors, were due to transient condition such as a reduction in engine air flow.  Rose teaches, on actual Pg. 1, paragraph 4, continuous use of spark ignition or intermittent use of spark ignition during critical periods to facilitate rapid relight of gas turbine engine combustion chambers after a flameout.  Rose teaches, on actual Pg. 2, paragraph 5, a first ignition system with four (4) joules of stored energy and twelve (12) sparks per second firing rate and a second ignition system with twenty (20) joules of stored energy and four (4) sparks per second firing rate.  Rose teaches, on actual Pg. 2, paragraph 6, a spark ignition system duty cycle requirement of two minutes on, three minutes off, and two minutes on and that the disclosed spark ignition system was capable for duty cycles considerably in excess of the requirement, i.e., MIL-E-5007A.  Rose’147 teaches, in Col. 1, ll. 20 – 45 and Col. 2, ll. 35 – 40, a gas turbine engine spark ignition system having a high energy mode for cold starting the gas turbine engine and a low energy mode for continuous operation without damage to the ignition plug to relight the gas turbine engine after a flameout occurred during transient operating conditions.  Frus teaches, in Col. 4, ll. 35 – 46, Col. 6, ll. 30 – 65, Col. 14, ll. 20 – 65, and Col. 15, ll. 10 – 25, a gas turbine engine spark ignition system having a burst spark mode for starting the gas turbine engine and a continuous repeating of sparks at an average rate much less than the burst spark mode average rate wherein the continuous repeating of sparks during gas turbine engine operation assured relight when a flame out occurred.  As evidenced by Hyde, in Figs. 1 and 2 and Col. 6, l. 35 to Col. 7, l. 15, the compressor (14) of a gas turbine engine (14-11-12) had a compressor map (Fig. 2 marked-up below) that showed the compressor pressure ratio, i.e., compressor outlet pressure divided by the compressor inlet pressure and percentage (%) of design compressor exit flow, i.e., air flow percentage at the compressor exit and into the combustion chamber(s).  Obviously, when the compressor rotational speed was zero, the compressor pressure ratio would have been one (1) because the compressor outlet pressure would have been the same as the compressor inlet pressure, i.e., ambient pressure.  Obviously, when the compressor rotational speed was zero, the percentage (%) of design compressor exit flow would have also been zero, i.e., no mass flow of air exiting the compressor.  As shown by Fig. 2, the compressor pressure ratio was about 6.8 (compressor outlet pressure 6.8 times higher than the compressor inlet pressure) at the intersection of the compressor operating line and the 80% speed line, i.e., compressor rotating at 80% of the maximum rotational speed, and the percentage (%) of design compressor exit flow was around 85%.  As shown by Fig. 2, the compressor pressure ratio was about 10.5 (compressor outlet pressure 10.5 times higher than the compressor inlet pressure) at the intersection of the compressor operating line and the 100% speed line, i.e., compressor rotating at the compressors maximum rotational speed, and the percentage (%) of design compressor exit flow was around 100%.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the mass flow rate of air into the combustion chamber(s) was a function of the rotational speed of the gas turbine shaft were the mass flow rate of air was maximum at maximum shaft rotational speed, i.e., 100%, and the mass flow rate of air was minimum at minimum shaft rotational speed, i.e., 0%.  Therefore, the mass flow rate of air into the combustion chamber(s) increased as the shaft rotational speed increased, known in the art as ‘ramp up’, and the mass flow rate of air into the combustion chamber(s) decreased as the shaft rotational speed decreased, known in the art as ‘ramp down’.  In other words, the mass flow rate of air into the combustion chamber(s) was transient during ‘ramp up’ and ‘ramp down’.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that increasing the shaft rotational speed required supplying an increased flow rate of fuel to the combustion chamber(s) of the gas turbine engine because compressing air to a higher pressure and higher mass flow rate required more work to be performed upon the ambient air, i.e., more energy input into the ambient air.  Similarly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that decreasing the shaft rotational speed required supplying a reduced flow rate of fuel to the combustion chamber(s) of the gas turbine engine because less fuel burned meant less energy in the combustion gases therefore, the turbine would have generated less rotational energy to drive the compressors which would slow down.  In other words, the mass flow rate of fuel into the combustion chamber(s) was transient during ‘ramp up’ and ‘ramp down’.  As discussed above, gas turbine engines were large metal devices that had significant mass which meant that the rotational speed of the compressor, shaft, and turbine took time to speed up and slow down.  The greater the mass of the compressor, shaft, and turbine the greater the amount of time to speed up and slow down.  However changing the fuel flow rate only required adjusting the fuel metering value which took very little time to increase or decrease the fuel flow rate compared to the amount of time required to change the rotational speed.  Examiner takes Official Notice that it was known in the gas turbine art that gas turbine engines were operated within a narrow fuel-to-air ratio range to facilitate minimizing pollution in the exhaust while maximizing fuel efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that during the transient conditions of ramp-up and/or ramp-down, the fuel-to-air ratio of the gas turbine engine could fall outside the narrow range resulting in a flameout because there was a time lag between a change in fuel flow rate and the resulting change in air flow rate.  For example, during ramp-up the fuel flow rate was increased to the combustion chamber but the air mass flow rate remained the same (fuel-to-air ratio changed) until the increased energy in the combustion gases was extracted by the turbine that delivered more energy to the compressor to increase the rotational speed to eventually increase the mass flow rate of air to the combustion chamber which meant that the fuel-to-air ratio would have been constantly changing.  Ramp-down would have a similar time lag because decreasing the fuel flow rate to the combustion chamber meant less energy in the combustion gases for the turbine to extract, so the turbine would have delivered less rotational power to the compressor meaning the rotational speed of the compressor would slow down to until the rotational energy required to compress the ambient air matched the rotational energy supplied by the turbine; however, the air mass flow rate remained the same (fuel-to-air ratio changed) until the decreased energy in the combustion gases resulted in reduced compressor rotational speed that eventually decrease the mass flow rate of air to the combustion chamber which meant that the fuel-to-air ratio would have been constantly changing.

    PNG
    media_image1.png
    698
    744
    media_image1.png
    Greyscale

Thus, improving a particular method (of operating a turbomachine), based upon the teachings of such improvement in Rose, Rose’147, and Frus, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the method of operating a turbomachine of Myers, i.v., Yannone, and the results would have been predictable and readily recognized, that firing at least one igniter of the plurality of igniters being at a regular time interval (on/off duty cycle, e.g., one minute = thirty seconds on and thirty seconds off) throughout the period of time (either ramp-up to full speed time period or ramp-down from full speed time period), wherein the period of time spans a plurality of the regular time intervals (ramp-up or ramp-down could take from seven to ten minutes or more), wherein the rotational speed of the shaft is different at each firing instance of the plurality of igniters during the period of time (during ramp-up and ramp-down the shaft rotational speed is constantly changing.), and wherein firing at least one igniter of the plurality of igniters at a regular time interval throughout the period of time further comprises: firing at least one igniter of the plurality of igniters a first instance at the first speed (during a time period that spanned 7, 10, or more minutes with a one minute time interval there would have been a first igniter firing and a final igniter firing); firing the at least one igniter of the plurality of igniters at a plurality of intermediate instances at respective intermediate speeds (during ramp-up and ramp-down the shaft rotational speed is constantly changing.) at different regular time intervals (e.g., at the one minute mark, then the two minute mark, then the three minute mark, etcetera), wherein at least one intermediate instance of the plurality of intermediate instances is about 50% of a full speed of the turbomachine (during ramp-up and ramp-down the shaft rotational speed would have passed through about 50% of the full speed, i.e., 100%); and firing the at least one igniter of the plurality of igniters a final instance at the second speed at a conclusion of the period of time (during a time period that spanned 7, 10, or more minutes with a one minute time interval there would have been a first igniter firing and a final igniter firing) to facilitate relighting a combustion chamber when flameout occurred during the transient conditions experience during ramp-up and ramp-down of the gas turbine engine.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 2, Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, teaches the invention as claimed and as discussed above; except, wherein firing at least one igniter of the plurality of igniters comprises simultaneously firing all of the igniters of the plurality of igniters at each occurrence of the regular time interval during the period of time.  Myers further teaches, in Col. 6, ll. 15 – 20, that the plurality of can combustors did not have cross-fire tubes because having individual, integrated igniters in each one of the plurality of combustors eliminated the need for cross-fire tubes.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, with firing all of the igniters of the plurality of igniters at each occurrence of the regular time interval during the period of time because, without cross-fire tubes connecting adjacent pairs of combustion chambers, all of the igniters of the plurality of igniters would have had to be fired during the period of time at the regular time interval to start combustion in each one of the associated plurality of can combustors.
Re Claim 3, Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, teaches the invention as claimed and as discussed above, and Myers further teaches further comprising detecting a condition (LOF) in one of the combustors of the plurality of combustors and firing only the corresponding igniter of the plurality of igniters in response to the detected condition.  Myers teaches, in Col. 6, ll. 9 – 25, independent control of each igniter so in the event of a loss of flame (LOF) event in a single combustor the igniter of said single combustor was fired to re-light the flame in said single combustor without requiring a complete shut-down of the gas turbine engine.
Re Claim 6, Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, teaches the invention as claimed and as discussed above; except, wherein the second speed is a full speed of the turbomachine, e.g, at the end of ramp-up.  At the time of the invention, it was recognized that starting gas turbine engines required firing at least one igniter of a plurality of igniters throughout a period of time when the shaft connecting the turbine to the compressor was rotated from a first speed to a second speed.  In a gas turbine engine the second speed could be less than full speed, i.e., maximum rotational speed, or full speed.  With the second speed being either #1 – full speed, i.e., 100% rotational speed, or #2 - less than full speed, one of ordinary skill in the art could have pursued the known options with a reasonable expectation of success.  It has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1397; MPEP 2143(E).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, with the second speed is a full speed of the turbomachine to facilitate avoiding a loss of flame event in a combustor by continuously firing the igniter(s) from the first speed to the second, i.e., full, speed where the combustion reached a steady-state because the fuel flow and air flow were no longer changing to match the increasing shaft rotational speed.
Re Claim 7, Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, teaches the invention as claimed and as discussed above; except, wherein the first speed is a full speed of the turbomachine, e.g., at the start of ramp-down.  At the time of the invention, it was recognized that a loss of flame event during shut down of a gas turbine engine could be avoided by firing at least one igniter of a plurality of igniters throughout a period of time when the shaft connecting the turbine to the compressor was rotated from a first speed to a second speed.  In a gas turbine engine the first speed could be less than full speed, i.e., maximum rotational speed, or full speed.  With the first speed being either #1 – full speed, i.e., 100% rotational speed, or #2 - less than full speed, one of ordinary skill in the art could have pursued the known options with a reasonable expectation of success.  It has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1397; MPEP 2143(E).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, with the first speed is a full speed of the turbomachine to facilitate avoiding a loss of flame event in a combustor by continuously firing the igniter(s) from the first, i.e., full, speed to the second speed where the combustion reached a steady-state because the fuel flow and air flow were no longer changing to match the decreasing shaft rotational speed.

Re Claim 19, Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, teaches the invention as claimed and as discussed above; except, wherein the regular time interval is about one minute.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to repeatedly fire at least one igniter (reads on firing all igniters) because Applicant has not disclosed that “the regular time interval is about one minute” provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, the original Specification disclosed, in Para. [0034], “For example, the regular interval may be about one minute, …. In other embodiments, the regular interval of the time-based ignition may be greater than one minute (e.g., about ninety seconds or more) or may be less than one minute (e.g., such as about thirty seconds or less)”.  Applicant’s disclosure that the regular time interval could be less than a minute, about a minute, or greater than a minute shows lack of criticality.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with the regular time interval of Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, because the claimed one minute time interval does not change the structure or function of the igniters of starting and maintaining the combustion flame within their respective combustor.
Therefore, it would have been an obvious matter of design choice to modify Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, to obtain the invention as specified in Claim 19.

Re Claims 21 and 22, Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, teaches the invention as claimed and as discussed above; except, (Claim 21) wherein at a first intermediate instance of the plurality of intermediate instances the respective intermediate speed is greater than 25% of the full speed of the turbomachine, wherein at a second intermediate instance of the plurality of intermediate instances the respective intermediate speed is greater than 50% of the full speed of the turbomachine, and wherein at a third intermediate instance of the plurality of intermediate instances the respective intermediate speed is greater than 75% of the full speed of the turbomachine and (Claim 22) wherein at a first intermediate instance of the plurality of intermediate instances the respective intermediate speed is less than 75% of the full speed of the turbomachine, wherein at a second intermediate instance of the plurality of intermediate instances the respective intermediate speed is less than 50% of the full speed of the turbomachine, and wherein at a third intermediate instance of the plurality of intermediate instances the respective intermediate speed is less than 25% of the full speed of the turbomachine.  
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, to fire at least one igniter of the plurality of igniters at three intermediate instances where the intermediate speeds at said intermediate instances were recited in Claim 21 or were recited in Claim 22 because Applicant has not disclosed that “(Claim 21) wherein at a first intermediate instance of the plurality of intermediate instances the respective intermediate speed is greater than 25% of a full speed of the turbomachine, wherein at a second intermediate instance of the plurality of intermediate instances the respective intermediate speed is greater than 50% of a full speed of the turbomachine, and wherein at a third intermediate instance of the plurality of intermediate instances the respective intermediate speed is greater than 75% of a full speed of the turbomachine and (Claim 22) wherein at a first intermediate instance of the plurality of intermediate instances the respective intermediate speed is less than 75% of a full speed of the turbomachine, wherein at a second intermediate instance of the plurality of intermediate instances the respective intermediate speed is less than 50% of a full speed of the turbomachine, and wherein at a third intermediate instance of the plurality of intermediate instances the respective intermediate speed is less than 25% of a full speed of the turbomachine” provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, the original Specification is completely silent on the limitations recited in Claims 21 and 22.  A text search of the original Specification revealed no mention of greater than 25% of full speed followed by greater than 50% of full speed followed by greater than 75% of full speed.  A text search of the original Specification revealed no mention of less than 75% of full speed followed by less than 50% of full speed followed by less than 75% of full speed.  A text search of the original Specification revealed no mention of “50%” and no mention of “75%”.  Applicant is apparently relying on original Figs. 4 and 5 to support the claimed broad ranges.  The lack of any disclosure of the claimed limitations in the original Specification indicates a lack of criticality.  Furthermore, the broad speed ranges claimed and the fact that Claim 21 and Claim 22 recite different ranges on opposite ends of the turbomaching/gas turbine operational speed is further evidence of lack of criticality.  For example, the conventional ramp-up of a gas turbine engine from zero rotational speed to maximum operational speed, i.e., 100%, would encompass all the ranges recited in Claim 21.  Similarly, the conventional ramp-down of a gas turbine engine from maximum operational speed, i.e., 100%, to zero rotational speed, i.e., stopped, would encompass all the ranges recited in Claim 22.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, because Yannone teaches, in Fig. 12, repeatedly firing the igniter during a period of about 30 seconds while the turbomachine shaft speed changed from a first speed of about 20% full operating speed on the speed axis at the start of the 30 seconds to about 30% to 35% full operating speed at the end of the 30 seconds with a plurality of intermediate speeds between the start and end of the about 30 second period.  Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, taught the invention of Claims 21 and 22.
Since the original Specification failed to disclose any criticality to the claimed broad speed ranges, it would have been an obvious matter of design choice to modify Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, to obtain the invention as specified in Claim 21 and Claim 22 which encompassed the rotational speed percentages traversed during a conventional ramp-up and ramp-down of a gas turbine engine.
Re Claim 23, Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, teaches the invention as claimed and as discussed above, and Myers further teaches, in Col. 6, ll. 5 - 10; wherein each igniter of the plurality of igniters is a gas torch, and wherein firing the at least one igniter of the plurality of igniters comprises [The following phrase was the designed and intended function of a gas torch] emitting a flame from the gas torch.  Myers teaches, in Col. 6, ll. 5 – 10, that the igniter can be a gas torch, a spark plug, plasma generator or other suitable device positioned to ignite a fuel/air mixture in the combustor, i.e., combustion chamber.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, with the gas torch igniter of Myers because all the claimed elements, i.e., the method of operating a turbomachine/gas turbine having a plurality of combustors with individual igniters, said igniters being gas torch igniters, were known in the art, and one skilled in the art could have substituted the gas torch igniters of Myers for the spark plug igniters of Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, with no change in their respective functions, to yield predictable results, i.e., the gas torch igniter would have emitted a flame from the gas torch into the respective combustor to ignite the fuel/air mixture inside said combustor during turbomachine/gas turbine startup or during turbomachine/gas turbine operation to prevent flameout, i.e., an undesired instance of the flame in the combustor of a turbomachine/gas turbine engine being extinguished, with a resultant loss of power, during operation of said turbomachine/gas turbine engine. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  
Re Claim 25, Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, teaches the invention as claimed and as discussed above, and Myers further teaches, in Col. 6, ll. 15 – 20, wherein each combustor of the plurality of combustors does not include a cross-fire tube.

Claims 8 – 13, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (7,891,192) in view of Yannone et al. (3,891,915) in view of John J. Rose, “Continuous Spark Ignition for Rapid Relight After Flameout of Gas Turbine Engines”, WADC Technical Note 59-64, Wright Air Development Center Air Research and Development Command, United States Air Force, March 1959, hereinafter “Rose” in view of Rose (2,938,147) hereinafter “Rose’147” in view of Frus et al. (5,561,350), in view of Wilson et al (5,428,951).
Regarding Claim 8, Myers teaches, in Figs. 1 – and 2, Col. 3, ll. 30 – 51, and Col. 6, ll. 4 - 25, the invention as claimed, including a method of operating a turbomachine (Fig. 1), the turbomachine comprising a plurality of combustors (8, 12) and a plurality of igniters (80), each igniter in the plurality of igniters mounted on and in operative communication with a corresponding one of the plurality of combustors (Col. 6, ll. 4 - 25), wherein each combustor of the plurality of combustors has a corresponding igniter mounted thereon (Col. 6, ll. 4 - 25).  Myers further teaches, in Col. 3, ll. 30 – 51, that a shaft (34) connected the compressor (4) to the turbine (30).  Myers teaches a method of operating a turbomachine, i.e., base method, upon which the claimed invention can be seen as an improvement.
Myers is silent on the method comprising: rotating a shaft of the turbomachine at a first speed; rotating the shaft of the turbomachine at a second speed different from the first speed after rotating the shaft of the turbomachine at the first speed, wherein rotational speed of the shaft changes from the first speed to the second speed over a period of time.
Yannone teaches, in Figs. 1 – 12, a similar turbomachine (Figs. 1 and 3A) where the method included rotating a shaft of the turbomachine at a first speed (Fig. 12 labeled ‘ignition speed’ which appears to be about 20% operating speed on the speed axis); rotating the shaft of the turbomachine at a second speed (Fig. 12 labeled ‘Ignition Trans Off’ which appears to be about 30% to 35% on the speed axis) different from the first speed after rotating the shaft of the turbomachine at the first speed, wherein rotational speed of the shaft changes from the first speed to the second speed over a period of time (The broadest reasonable interpretation of ‘period of time’ is any period of time that could span minutes, hours, days, weeks, months, or years.  The horizontal axis showed the time, i.e., ‘Function of Time’.  Furthermore, the compressor and turbine of a gas turbine engine were large metal structures with significant mass.  The weight of gas turbine engines ranged from several thousands of pounds to tens of thousands of pounds depending upon the size, i.e., maximum power output, of the particular gas turbine engine.  Accordingly, due to the large mass it would have been impossible for the gas turbine shaft to instantaneously change from a first speed to a second speed different from the first speed.  For example, Fig. 12 showed that it took about 7 minutes for the gas turbine to spin up to 100% operational speed from 0% operational speed.); firing at least one igniter of the plurality of igniters repeatedly throughout the period of time (The igniters were repeatedly fired during the period of time, about 30 seconds, that the igniters were switched on to when the igniters were switched off.); and firing at least one igniter of the plurality of igniters when the rotational speed reaches at least one predetermined speed threshold during the period of time (Firing of the igniters started when the shaft rotational speed reached the ‘ignition speed’ threshold.).
Thus, improving a particular method of operating a turbomachine, based upon the teachings of such improvement in Yannone, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of operating a turbomachine of Myers, and the results would have been predictable and readily recognized, that modifying Myers with the method of rotating said shaft of the turbomachine at a first speed; rotating the shaft of the turbomachine at a second speed different from the first speed after rotating the shaft of the turbomachine at the first speed, wherein rotational speed of the shaft changes from the first speed to the second speed over a period of time; firing at least one igniter of the plurality of igniters repeatedly throughout the period of time; and firing at least one igniter of the plurality of igniters when the rotational speed reaches at least one predetermined speed threshold during the period of time, taught by Yannone, would have facilitated starting the turbomachine/gas turbine engine.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Myers, i.v., Yannone, as discussed above, is silent on said firing at least one igniter of the plurality of igniters firing at least one igniter of the plurality of igniters at a regular time interval throughout the period of time, wherein the period of time spans a plurality of the regular time intervals, wherein the rotational speed of the shaft is different at each firing instance of the plurality of igniters during the period of time; wherein firing at least one igniter of the plurality of igniters at a regular time interval throughout the period of time further comprises: firing at least one igniter of the plurality of igniters a first instance at the first speed; firing the at least one igniter of the plurality of igniters at a plurality of intermediate instances at respective intermediate speeds at different regular time intervals, wherein at least one intermediate instance of the plurality of intermediate instances is greater than 50% of a full speed of the turbomachine; and firing the at least one igniter of the plurality of igniters a final instance at the second speed at a conclusion of the period of time.
Rose teaches, on actual Pg. 1, paragraph 2, that flameout in gas turbine engine combustion chambers, i.e., combustors, were due to transient condition such as a reduction in engine air flow.  Rose teaches, on actual Pg. 1, paragraph 4, continuous use of spark ignition or intermittent use of spark ignition during critical periods to facilitate rapid relight of gas turbine engine combustion chambers after a flameout.  Rose teaches, on actual Pg. 2, paragraph 5, a first ignition system with four (4) joules of stored energy and twelve (12) sparks per second firing rate and a second ignition system with twenty (20) joules of stored energy and four (4) sparks per second firing rate.  Rose teaches, on actual Pg. 2, paragraph 6, a spark ignition system duty cycle requirement of two minutes on, three minutes off, and two minutes on and that the disclosed spark ignition system was capable for duty cycles considerably in excess of the requirement, i.e., MIL-E-5007A.  Rose’147 teaches, in Col. 1, ll. 20 – 45 and Col. 2, ll. 35 – 40, a gas turbine engine spark ignition system having a high energy mode for cold starting the gas turbine engine and a low energy mode for continuous operation without damage to the ignition plug to relight the gas turbine engine after a flameout occurred during transient operating conditions.  Frus teaches, in Col. 4, ll. 35 – 46, Col. 6, ll. 30 – 65, Col. 14, ll. 20 – 65, and Col. 15, ll. 10 – 25, a gas turbine engine spark ignition system having a burst spark mode for starting the gas turbine engine and a continuous repeating of sparks at an average rate much less than the burst spark mode average rate wherein the continuous repeating of sparks during gas turbine engine operation assured relight when a flame out occurred.  As evidenced by Hyde, in Figs. 1 and 2 and Col. 6, l. 35 to Col. 7, l. 15, the compressor (14) of a gas turbine engine (14-11-12) had a compressor map (Fig. 2 marked-up below) that showed the compressor pressure ratio, i.e., compressor outlet pressure divided by the compressor inlet pressure and percentage (%) of design compressor exit flow, i.e., air flow percentage at the compressor exit and into the combustion chamber(s).  Obviously, when the compressor rotational speed was zero, the compressor pressure ratio would have been one (1) because the compressor outlet pressure would have been the same as the compressor inlet pressure, i.e., ambient pressure.  Obviously, when the compressor rotational speed was zero, the percentage (%) of design compressor exit flow would have also been zero, i.e., no mass flow of air exiting the compressor.  As shown by Fig. 2, the compressor pressure ratio was about 6.8 (compressor outlet pressure 6.8 times higher than the compressor inlet pressure) at the intersection of the compressor operating line and the 80% speed line, i.e., compressor rotating at 80% of the maximum rotational speed, and the percentage (%) of design compressor exit flow was around 85%.  As shown by Fig. 2, the compressor pressure ratio was about 10.5 (compressor outlet pressure 10.5 times higher than the compressor inlet pressure) at the intersection of the compressor operating line and the 100% speed line, i.e., compressor rotating at the compressors maximum rotational speed, and the percentage (%) of design compressor exit flow was around 100%.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the mass flow rate of air into the combustion chamber(s) was a function of the rotational speed of the gas turbine shaft were the mass flow rate of air was maximum at maximum shaft rotational speed, i.e., 100%, and the mass flow rate of air was minimum at minimum shaft rotational speed, i.e., 0%.  Therefore, the mass flow rate of air into the combustion chamber(s) increased as the shaft rotational speed increased, known in the art as ‘ramp up’, and the mass flow rate of air into the combustion chamber(s) decreased as the shaft rotational speed decreased, known in the art as ‘ramp down’.  In other words, the mass flow rate of air into the combustion chamber(s) was transient during ‘ramp up’ and ‘ramp down’.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that increasing the shaft rotational speed required supplying an increased flow rate of fuel to the combustion chamber(s) of the gas turbine engine because compressing air to a higher pressure and higher mass flow rate required more work to be performed upon the ambient air, i.e., more energy input into the ambient air.  Similarly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that decreasing the shaft rotational speed required supplying a reduced flow rate of fuel to the combustion chamber(s) of the gas turbine engine because less fuel burned meant less energy in the combustion gases therefore, the turbine would have generated less rotational energy to drive the compressors which would slow down.  In other words, the mass flow rate of fuel into the combustion chamber(s) was transient during ‘ramp up’ and ‘ramp down’.  As discussed above, gas turbine engines were large metal devices that had significant mass which meant that the rotational speed of the compressor, shaft, and turbine took time to speed up and slow down.  The greater the mass of the compressor, shaft, and turbine the greater the amount of time to speed up and slow down.  However changing the fuel flow rate only required adjusting the fuel metering value which took very little time to increase or decrease the fuel flow rate compared to the amount of time required to change the rotational speed.  Examiner takes Official Notice that it was known in the gas turbine art that gas turbine engines were operated within a narrow fuel-to-air ratio range to facilitate minimizing pollution in the exhaust while maximizing fuel efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that during the transient conditions of ramp-up and/or ramp-down, the fuel-to-air ratio of the gas turbine engine could fall outside the narrow range resulting in a flameout because there was a time lag between a change in fuel flow rate and the resulting change in air flow rate.  For example, during ramp-up the fuel flow rate was increased to the combustion chamber but the air mass flow rate remained the same (fuel-to-air ratio changed) until the increased energy in the combustion gases was extracted by the turbine that delivered more energy to the compressor to increase the rotational speed to eventually increase the mass flow rate of air to the combustion chamber which meant that the fuel-to-air ratio would have been constantly changing.  Ramp-down would have a similar time lag because decreasing the fuel flow rate to the combustion chamber meant less energy in the combustion gases for the turbine to extract, so the turbine would have delivered less rotational power to the compressor meaning the rotational speed of the compressor would slow down to until the rotational energy required to compress the ambient air matched the rotational energy supplied by the turbine; however, the air mass flow rate remained the same (fuel-to-air ratio changed) until the decreased energy in the combustion gases resulted in reduced compressor rotational speed that eventually decrease the mass flow rate of air to the combustion chamber which meant that the fuel-to-air ratio would have been constantly changing.

    PNG
    media_image1.png
    698
    744
    media_image1.png
    Greyscale

Thus, improving a particular method (of operating a turbomachine), based upon the teachings of such improvement in Rose, Rose’147, and Frus, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the method of operating a turbomachine of Myers, i.v., Yannone, and the results would have been predictable and readily recognized, that firing at least one igniter of the plurality of igniters being at a regular time interval (on/off duty cycle, e.g., one minute = thirty seconds on and thirty seconds off) throughout the period of time (either ramp-up to full speed time period or ramp-down from full speed time period), wherein the period of time spans a plurality of the regular time intervals (ramp-up or ramp-down could take from seven to ten minutes or more), wherein the rotational speed of the shaft is different at each firing instance of the plurality of igniters during the period of time (during ramp-up and ramp-down the shaft rotational speed is constantly changing.), and wherein firing at least one igniter of the plurality of igniters at a regular time interval throughout the period of time further comprises: firing at least one igniter of the plurality of igniters a first instance at the first speed (during a time period that spanned 7, 10, or more minutes with a one minute time interval there would have been a first igniter firing and a final igniter firing); firing the at least one igniter of the plurality of igniters at a plurality of intermediate instances at respective intermediate speeds (during ramp-up and ramp-down the shaft rotational speed is constantly changing.) at different regular time intervals (e.g., at the one minute mark, then the two minute mark, then the three minute mark, etcetera), wherein at least one intermediate instance of the plurality of intermediate instances is greater than 50% of a full speed of the turbomachine (during ramp-up and ramp-down the shaft rotational speed would have passed through greater than 50% of the full speed, i.e., 51% to 100%); and firing the at least one igniter of the plurality of igniters a final instance at the second speed at a conclusion of the period of time (during a time period that spanned 7, 10, or more minutes with a one minute time interval there would have been a first igniter firing and a final igniter firing) to facilitate relighting a combustion chamber when flameout occurred during the transient conditions experience during ramp-up and ramp-down of the gas turbine engine.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).

Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, as discussed above, is silent on said firing at least one igniter of the plurality of igniters being outside of the regular time interval when the rotational speed reaches at least one predetermined speed threshold during the period of time.  Wilson teaches, in Abstract and Figs. 1 – 6 and Col. 1, ll. 5 - 31, using an igniter to suppress or augment combustion induced pressure oscillation to avoid the critical operating frequency of a combustion device which was known in the art as active combustion control.  Wilson teaches, in Col. 3, ll. 20 – 50, sensing combustion instability in a combustion chamber and processing the sensed data in a controller that then actively controlled the frequency of an igniter to suppress the combustion instability.  Wilson teaches, in Fig. 3, Col. 3, l. 64 to Col. 4, l. 5, and Col. 9, ll. 13 – 25, firing the igniter at a frequency between 100 Hz, i.e., 100 igniter firings per second or 6,000 igniter firings per minute, to 200 Hz, i.e., 200 igniter firings per second or 12,000 igniter firings per minute, to suppress the combustion instability of the combustor operating at an unstable frequency of 140 Hz.  Wilson teaches, in Fig. 4, Col. 4, ll. 5 – 15, and Col. 9, ll. 25 – 35, firing the igniter at a frequency of 140 Hz, i.e., 140 igniter firings per second or 8,400 igniter firings per minute, to suppress the combustion instability.  Wilson teaches, in Fig. 6, Col. 4, ll. 24 – 35, and Col. 9, ll. 49 – 61, firing the igniter at a frequency of 200 Hz, i.e., 200 igniter firings per second or 12,000 igniter firings per minute, to suppress the combustion instability.
Thus, improving a particular method of operating a turbomachine, based upon the teachings of such improvement in Wilson, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of operating a turbomachine of Myers, i.v., Yannone, Rose, Rose’147, and Frus, a.e., Hyde, and the results would have been predictable and readily recognized, that firing at least one igniter of the plurality of igniters outside (6,000 to 12,000 igniter firings per minute) of the regular time interval, when the rotational speed reaches at least one predetermined speed threshold (past the ‘ignition speed’ threshold) during the period of time would have facilitated suppressing a detected combustion instability.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 9, Myers, i.v., Yannone, Rose, Rose’147, Frus, and Wilson, a.e., Hyde, teaches the invention as claimed and as discussed above; except, wherein firing at least one igniter of the plurality of igniters outside of the regular time interval comprises simultaneously firing all of the igniters of the plurality of igniters at the at least one predetermined speed threshold during the period of time.  As discussed in Claim 8 above, Myers taught a plurality of combustors (8, 12) and a plurality of igniters (80), each igniter in the plurality of igniters mounted on and in operative communication with a corresponding one of the plurality of combustors (Col. 6, ll. 4 - 25).  As discussed in Claim 8 above, Wilson taught, in Abstract and Figs. 1 – 6 and Col. 1, ll. 5 - 31, using an igniter to suppress or augment combustion induced pressure oscillation to avoid the critical operating frequency of a combustion device which was known in the art as active combustion control.  Wilson taught, in Col. 3, ll. 20 – 50, sensing combustion instability in a combustion chamber and processing the sensed data in a controller that then actively controlled the frequency of an igniter to suppress the combustion instability.  Wilson taught, in Fig. 3, Col. 3, l. 64 to Col. 4, l. 5, and Col. 9, ll. 13 – 25, firing the igniter at a frequency between 100 Hz, i.e., 100 igniter firings per second or 6,000 igniter firings per minute, to 200 Hz, i.e., 200 igniter firings per second or 12,000 igniter firings per minute, to suppress the combustion instability of the combustor operating at an unstable frequency of 140 Hz.  Wilson taught, in Fig. 4, Col. 4, ll. 5 – 15, and Col. 9, ll. 25 – 35, firing the igniter at a frequency of 140 Hz, i.e., 140 igniter firings per second or 8,400 igniter firings per minute, to suppress the combustion instability.  Wilson taught, in Fig. 6, Col. 4, ll. 24 – 35, and Col. 9, ll. 49 – 61, firing the igniter at a frequency of 200 Hz, i.e., 200 igniter firings per second or 12,000 igniter firings per minute, to suppress the combustion instability.
Thus, improving a particular method of operating a turbomachine, based upon the teachings of such improvement in Wilson, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of operating a turbomachine of Myers, i.v., Yannone, Rose, Rose’147, Frus, and Wilson, a.e., Hyde, and the results would have been predictable and readily recognized, that firing at least one igniter of the plurality of igniters outside (6,000 to 12,000 igniter firings per minute) of the regular time interval, e.g., 60 sparks per minute taught by Soares, comprises simultaneously firing all of the igniters of the plurality of igniters at the at least one predetermined speed threshold during the period of time would have facilitated suppressing combustion instability detected in each one of the plurality of combustors.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 10, Myers, i.v., Yannone, Rose, Rose’147, Frus, and Wilson, a.e., Hyde, teaches the invention as claimed and as discussed above; except, wherein the at least one predetermined speed threshold corresponds to a critical operating frequency of the turbomachine.  Wilson further teaches, in Abstract and Figs. 1 – 6 and Col. 1, ll. 5 - 31, using an igniter to suppress or augment combustion induced pressure oscillation to avoid the critical operating frequency of a combustion device which was known in the art as active combustion control.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone, Rose, Rose’147, Frus, and Wilson, a.e., Hyde, with the teachings of Wilson so that the at least one predetermined speed threshold corresponds to a critical operating frequency, i.e., natural frequency, of the turbomachine to facilitate actively controlling the combustion to modulate the combustion frequency away from the critical operating frequency to prevent damaging or destroying the gas turbine engine by avoiding acoustic resonances.  An opera singer shattering a wine glass by singing a note that matched the critical/natural frequency of the wine glass was a well known example of acoustic resonance.
Re Claim 11, Myers, i.v., Yannone, Rose, Rose’147, Frus, and Wilson, a.e., Hyde, teaches the invention as claimed and as discussed above; except, wherein the at least one predetermined speed threshold corresponds to an operating mode transfer of the turbomachine.  Yannone further teaches, in Fig. 12, wherein the at least one predetermined speed threshold corresponds to an operating mode transfer (transfer from shaft ‘spin-up mode’ from 0% rotational speed to about 20% rotational speed to ‘ignition mode’ were the gas turbine control system began the ignition sequence) of the turbomachine.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone, Rose, Rose’147, Frus, and Wilson, a.e., Hyde, with the at least one predetermined speed threshold corresponds to an operating mode transfer of the turbomachine, taught by Yannone, because the initiation of the gas turbine ignition sequence required the shaft to be rotating predetermined speed threshold so that the compressor supplied a sufficient mass flow of compressed air to the plurality of combustors.
Re Claim 12, Myers, i.v., Yannone, Rose, Rose’147, Frus, and Wilson, a.e., Hyde, teaches the invention as claimed and as discussed above, and Myers further teaches further comprising detecting a condition (LOF) in one of the combustors of the plurality of combustors and firing only the corresponding igniter of the plurality of igniters in response to the detected condition.  Myers teaches, in Col. 6, ll. 9 – 25, independent control of each igniter so in the event of a loss of flame (LOF) event in a single combustor the igniter of said single combustor was fired to re-light the flame in said single combustor without requiring a complete shut-down of the gas turbine engine.
Re Claim 13, Myers, i.v., Yannone, Rose, Rose’147, Frus, and Wilson, a.e., Hyde, teaches the invention as claimed and as discussed above, including wherein the first speed (about 20%) is less than the second speed (about 30% to 35%), as shown in Yannone – Fig. 12.
Re Claim 24, Myers, i.v., Yannone, Rose, Rose’147, Frus, and Wilson, a.e., Hyde, teaches the invention as claimed and as discussed above, including (Refer to the Claim 8 rejection above) wherein firing the at least one igniter of the plurality of igniters at a regular time interval (on/off duty cycle, e.g., one minute = thirty seconds ‘on’ and thirty seconds ‘off’) throughout the period of time (ramp-up or ramp-down could take from seven to ten minutes or more) further comprises:(a) firing at least one igniter of the plurality of igniters a an instance of the regular time interval during the period of time for a first portion (thirty seconds ‘on’) of a duration of the regular time interval; (b) not firing the plurality of igniters (thirty seconds ‘off’) while increasing the rotational speed (during ramp-up the shaft rotational speed increased) of the shaft for a remainder of the duration of the regular time interval; and (c) repeating steps (a) and (b) [plurality of intermediate instances at respective intermediate speeds] until the final instance of firing the at least one igniter of the plurality of igniters when the rotational speed of the shaft is at the second speed (maximum or 100% speed).
Re Claims 26 and 27, Myers, i.v., Yannone, Rose, Rose’147, Frus, and Wilson, a.e., Hyde, teaches the invention as claimed and as discussed above; except, (Claims 26) wherein the predetermined speed threshold is greater than 50% of the full speed of the turbomachine, and wherein firing at least one igniter of the plurality of igniters outside of the regular time interval when the rotational speed reaches at least one predetermined speed threshold during the period of time further comprises: after firing the at least one igniter of the plurality of igniters a final instance at the second speed at a conclusion of the period of time, stopping the firing of the at least one igniter of the plurality of igniters by not firing the plurality of igniters after the final instance for a first time period that is greater than the regular time interval while increasing the rotational speed of the shaft to the predetermined speed threshold; at the predetermined speed threshold, firing at least one igniter of the plurality of igniters; not firing the plurality of igniters for a second time period that is greater than the regular time interval while increasing the rotational speed of the shaft above the predetermined speed threshold; and re-initiating firing at least one igniter of the plurality of igniters repeatedly at the regular time interval until the rotational speed reaches the full speed of the turbomachine and (claim 27) wherein the regular time interval is about a minute, and wherein the first time period and the second time period are greater than a minute.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Myers, i.v., Yannone, Rose, Rose’147, Frus, and Wilson, a.e., Hyde, to perform the method steps recited by Claims 26 and 27 because Applicant has not disclosed that the (Claims 26) wherein the predetermined speed threshold is greater than 50% of the full speed of the turbomachine, and wherein firing at least one igniter of the plurality of igniters outside of the regular time interval when the rotational speed reaches at least one predetermined speed threshold during the period of time further comprises: after firing the at least one igniter of the plurality of igniters a final instance at the second speed at a conclusion of the period of time, stopping the firing of the at least one igniter of the plurality of igniters by not firing the plurality of igniters after the final instance for a first time period that is greater than the regular time interval while increasing the rotational speed of the shaft to the predetermined speed threshold; at the predetermined speed threshold, firing at least one igniter of the plurality of igniters; not firing the plurality of igniters for a second time period that is greater than the regular time interval while increasing the rotational speed of the shaft above the predetermined speed threshold; and re-initiating firing at least one igniter of the plurality of igniters repeatedly at the regular time interval until the rotational speed reaches the full speed of the turbomachine and (claim 27) wherein the regular time interval is about a minute, and wherein the first time period and the second time period are greater than a minute provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with [insert relevant teachings of reference] because [insert reason why it would have performed equally well].
Therefore, it would have been an obvious matter of design choice to modify Myers, i.v., Yannone, Rose, Rose’147, Frus, and Wilson, a.e., Hyde, to obtain the invention as specified in Claims 26 and 27.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (7,891,192) in view of Yannone et al. (3,891,915) in view of John J. Rose, “Continuous Spark Ignition for Rapid Relight After Flameout of Gas Turbine Engines”, WADC Technical Note 59-64, Wright Air Development Center Air Research and Development Command, United States Air Force, March 1959, hereinafter “Rose” in view of Rose (2,938,147) hereinafter “Rose’147” in view of Frus et al. (5,561,350), in view of Wilson et al (5,428,951) as applied to Claim 8 above, and further in view of Ponziani (7,191,084).
Re Claim 14, Myers, i.v., Yannone, Rose, Rose’147, Frus, and Wilson, a.e., Hyde, teaches the invention as claimed and as discussed above; except, wherein the first speed is greater than the second speed.  Ponziani teaches, in Fig. 4, firing (300) the igniters during the ‘landing’ phase when the first speed (band 152 corresponding to engine pressure of 110 – 150 psi, Col. 5, ll. 50 - 55) was greater than the second speed (band 150 corresponding to engine pressure of 70 – 90 psi, Col. 5, ll. 20 - 25).  Examiner takes Official Notice that it was known in the gas turbine art that the ‘engine pressure’ was proportional to compressor rotational speed with ambient pressure when the compressor rotational speed was zero, increasing pressure as the compressor rotational speed increased, and maximum pressure when the compressor rotational speed was at a maximum.  [Refer to the Official Notice discussion in previous Office Action .]  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone, Rose, Rose’147, Frus, and Wilson, a.e., Hyde, with the first speed is greater than the second speed, as taught by Ponziani, to facilitate avoiding a loss of flame event by firing the one or more igniters when the rotational speed of the shaft was decreasing, i.e., transient combustion conditions because the mass flow rate of compressed air to the combustor decreased as a function of the decreasing compressor rotational speed.


Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered and to the extent possible have been addressed in the rejections above, at the appropriate locations. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORNE E MEADE/Primary Examiner, Art Unit 3741